DETAILED ACTION 
The present application, filed on 5/18/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/29/2022. 
a.  Claims 1, 8, 14 are amended

Overall, Claims 1-20 are pending and have been considered below.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 14 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 14) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: identifying, in the application state, a merchant based on a user location, the merchant location and a geofence; retrieving, from the storage unit, the collected coupon data associated with the merchant based on identifying the merchant; transmitting the collected coupon data to a transaction card for display on a user interface; generating an active parameter; activating the collected coupon data on the transaction card based on an activate parameter. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing coupons to transaction cards. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: generating a user transaction history based on parsing a user data set; generating a database of a collected coupon data; identifying a merchant location based on a map data from a map database; determining in which geographic zip code user makes a majority of purchases; identifying merchants within the geographic zip code; storing, in a storage unit, the database of the collected coupon data and the merchant location for retrieval during an application state; receiving the user location from a user mobile device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the identifying; the activate parameter. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.

(C) Finally, recited computing elements, i.e. control unit; computer-readable medium, GPS are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: generating a user transaction history based on parsing a user data set; generating a database of a collected coupon data; identifying a merchant location based on a map data from a map database; determining in which geographic zip code user makes a majority of purchases; identifying merchants within the geographic zip code; storing, in a storage unit, the database of the collected coupon data and the merchant location for retrieval during an application state; receiving the user location from a user mobile device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the identifying; the activate parameter. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: control unit; computer-readable medium, GPS. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 2, 7 (which are repeated in Claims 9, 15 and Claim 20) are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: deleting the collected coupon data based on a delete parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claims 10, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the activate parameter based on an accelerometer reading. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claims 11, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the activate parameter based on a transaction signal. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claims 13, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the database of the collected coupon data based on a crawler process. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claims 12, 18) is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, these recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the boundary of the geofence. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0021]-[0027], including among others: client device; server; laptop computer; desktop computer; smart phone; wireless communication devices. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9, 11-12, 14-15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs et al (US 2010/0287027), in view of Kim et al (US 10,438,214), in further view of McDevitt (US 2015/0278864).  
Regarding Claims 1, 8, 14 – Jacobs discloses: A method of operating a computing system comprising: 
	generating a user transaction history based on parsing a user data set received from a transaction history database; {see at least [0038] track user preferences, past behavior, past purchases (reads on transaction history); [0041] insights in viewing and shopping habits (reads on transaction history); fig4, rc430, [0043] user profiles}   
	generating a database of collected coupon data based on the user transaction history; {see at least fig8C, rc856, rc860, [0084]-[0085] information about redeemed coupons (collected coupon data)}  
wherein the identifying comprises:
	determining, based on the user transaction history, in which geographic zip code the user makes a majority of purchases or returns, and (see at least fig4, rc430, [0056], [0058] geographic location (reads on geographic zip code), credit card transaction records (reads on purchases or returns); internet browsing history. **Examiner Note – Kim also disclose a geographic zip code (see below)**}  
	transmitting the collected coupon data to a transaction card for display on a user interface; {see at least [0013] download to transaction card; fig8C, rc852, [0084] download coupons to transaction card; fig1B, rc122, [0036] transaction cards to reveal electronic coupon information}  
	activating the collected coupon data on the transaction card based on an activate parameter, {see at least [0040] activation time; fig2B, rc262, [0051] activation time}  

Jacobs does not disclose, however, Kim discloses: 
	identifying a merchant location based on map data from a map database {see at least fig9, fig9, rc908, rc910, rc912 (58)-(60)/[12:60-14:49] store locator on a map},
wherein the identifying comprises:
	identifying merchants within the geographic zip code, from which the merchant location is identified; (see at least fig9, rc908, rc910, rc912 (58)-(60)/[12:60-14:49] user’s location, as well as one or more pharmacies in the immediate location (reads on merchants in the geographic zip code on a map); fig10, rc1004, (59)-(60)/[13:30-14:49] “Walgreens Store 100W Oxford St, Chicago IL 60102 (reads on zip code)}   
	storing, in a storage unit, the database of the collected coupon data and the merchant location for retrieval during an application state; {see at least fig1A, rc146, rc182, (52)/[9:25-45] record of past purchases, loyalty programs, coupons used; fig1C, rc239, (45)/[6:36-63] available coupons, customer/user profiles (reads on collected coupons); fig9, (60)/[12:60-13:30] store locator}   
	identifying, in the application state, a merchant based on a user location …, the merchant location and …; {see at least fig9, (60)/[12:60-13:30] store locator, user locator, store ion vicinity; (61)/[13:31-65] coupon associated with store; (80)/[22:52-23:10] stores at a certain distance}
	retrieving, from the storage unit, the collected coupon data associated with the merchant based on identifying the merchant; {see at least (61)/[ 13:31-65] coupon associated with store; (80)/[ 22:52-23:10] store at a certain distance}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jacobs to include the elements of Kim.  One would have been motivated to do so, in order to provide the appropriate coupon to a user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jacobs evidently discloses transmitting coupon to a transaction card and activating coupon.  Kim is merely relied upon to illustrate the functionality of retrieving the appropriate coupon in the same or similar context.  As best understood by Examiner, since both transmitting coupon to a transaction card and activating coupon, as well as retrieving the appropriate coupon are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jacobs, as well as Kim would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jacobs / Kim.

Jacobs, Kim does not disclose, however, McDevitt discloses: 
	generating an activate parameter; and {see at least [0025]-[0026], [0036], [0051] activating the coupon}    
wherein the activate parameter is activated based on identifying that the merchant is within the boundary of the geofence surrounding the user location. {see at least [0024]-[0026] updated location information} 
	… a geofence, {see at least [0024] geofence; radial area around the store} 
	wherein the identifying is performed based on the merchant location being within a boundary of the geofence surrounding the user location; {see at least [0024]-[0026] updated location information}    
	… provided by a GPS component of the user device … {see at least fig1, [0038] mobile devices with GPS receivers}
	receive the user location from the user mobile device, {see at least fig1, [0038] mobile devices with GPS receivers}    


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jacobs, Kim to include the elements of McDevitt.  One would have been motivated to do so, in order to provide coupons to customers close to the redemption point (e.g. the merchant location).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jacobs, Kim evidently discloses providing to users the most appropriate coupon.  McDevitt is merely relied upon to illustrate the functionality of a geofence for deciding about providing a coupon in the same or similar context.  As best understood by Examiner, since both providing to users the most appropriate coupon, as well as a geofence for deciding about providing a coupon are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jacobs, Kim, as well as McDevitt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jacobs, Kim / McDevitt.

Regarding Claims 2, 9, 15, 7, 20 – Jacobs, Kim, McDevitt discloses the limitations of Claims 1, 8, 14. Jacobs further discloses:  
	deleting the collected coupon data based on a delete parameter, wherein the delete parameter is generated based on a coupon timeout signal. {see at least [0040] deactivation time (reads on timeout signal); fig2B, rc262, [0051] deactivation time (reads on timeout signal)}  

Regarding Claims 4, 11, 17 – Jacobs, Kim, McDevitt discloses the limitations of Claims 1, 8, 14. Jacobs further discloses:  
	generating the activate parameter based on a transaction signal. {see at least fig8C, rc856, [0084]-[0085] coupon redemption transaction reads on transaction that activates coupon)}  

Regarding Claims 5, 12, 18 – Jacobs, Kim, McDevitt discloses the limitations of Claims 1, 8, 14. McDevitt further discloses:   
	wherein the boundary of the geofence is based on a radial distance from the user location {see at least [0024] geofence – certain radius around the store}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jacobs, Kim, McDevitt to include additional elements of McDevitt.  One would have been motivated to do so, in order to provide coupons to customers close to the redemption point (e.g. the merchant location). In the instant case, Jacobs, Kim, McDevitt evidently discloses providing to users the most appropriate coupon.  McDevitt is merely relied upon to illustrate the additional functionality of a radial geofence boundary in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 3, 10, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs et al (US 2010/0287027), in view of Kim et al (US 10,438,214), in further view of McDevitt (US 2015/0278864), in further view of Tropper et al (US 2009/0171788) 
Regarding Claims 3, 10, 16 – Jacobs, Kim, McDevitt discloses the limitations of Claims 1, 8, 14. Jacobs, Kim, McDevitt does not disclose, however, Tropper discloses:  
	generating the activate parameter based on an accelerometer reading. {see at least [0040] providing the user with a coupon to be coupled to the user, monitoring the motion of the user with a motion sensor included in the coupon, and activating the coupon when the motion sensor has detected a predetermined amount of motion such that the coupon becomes redeemable by the user.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jacobs, Kim, McDevitt to include the elements of Tropper.  One would have been motivated to do so, in order to allow user to use the coupon.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jacobs, Kim, McDevitt evidently discloses providing to users the most appropriate coupon.  Tropper is merely relied upon to illustrate the functionality of activating the coupon based on a condition in the same or similar context.  As best understood by Examiner, since both providing to users the most appropriate coupon, as well as activating the coupon based on a condition are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jacobs, Kim, McDevitt, as well as Tropper would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jacobs, Kim, McDevitt / Tropper.


Claims 6, 13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs et al (US 2010/0287027), in view of Kim et al (US 10,438,214), in further view of McDevitt (US 2015/0278864), in further view of Glyman et al (US 2016/0104188) 
Regarding Claims 6, 13, 19 – Jacobs, Kim, McDevitt discloses the limitations of Claims 1, 8, 14. Jacobs, Kim, McDevitt does not disclose, however, Glyman discloses:  
	generating the database of the collected coupon data based on a crawler process. {see at least [0040] getting coupon information by crawling}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jacobs, Kim, McDevitt to include the elements of Glyman.  One would have been motivated to do so, in order to feed the coupon selection machine the appropriate data.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jacobs, Kim, McDevitt evidently discloses providing to users the most appropriate coupon.  Glyman is merely relied upon to illustrate the functionality of generating a coupon database in the same or similar context.  As best understood by Examiner, since both providing to users the most appropriate coupon, as well as generating a coupon database are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jacobs, Kim, McDevitt, as well as Glyman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jacobs, Kim, McDevitt / Glyman.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20050209921 A1		US-PGPUB	35	Proximity-based method and system for generating customized incentives	Roberts, Gregory B. et al.
US 20150350826 A1		US-PGPUB	23	COMPUTER SERVER SYSTEMS AND METHODS FOR FACILITATING WIRELESS ELECTRONIC ACTIONS BETWEEN PORTABLE ELECTRONIC DEVICES AND MULTIPLE REMOTE COMPUTER SYSTEMS Stone; David D. et al.
US 10438214 B1		USPAT	36	System and method for mobile distribution and use of coupons	Kim; Anthony et al.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “But despite electronic coupons being the objects ultimately activated at the end of the claimed process, the claimed invention itself is directed to definitively technological activities, such as geofencing and mapping, so as to instigate activity on one device (the transaction card) based on a cross-correlation between actual user location and map data as it relates to another device (the mobile device).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
As Applicant correctly acknowledges, the independent claims are directed to “activating the collected coupon data on the transaction card based on the activate parameter,” which the Office regards as being commercial activity (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05, MPEP 2106.06, MPEP 2106.07)  

Applicant submits “An otherwise technological invention is not rendered abstract simply because a common use case involves commerce.” 
Examiner agrees. The eligibility analysis is a complex one with four steps and four off-ramps. Applicant has commented so far on the second off-ramp only (Step 2A Prong One)   

Applicant submits “The claims are thus not directed to abstract ideas and are at least integrated into practical applications because they claim a specific system involving multiple electronic components that operate in a coordinated, specified way to perform delivery of an end product (in this case, electronic coupons).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, Examiner does not agree with Applicant’s remark that the claims are not directed to an abstract idea (see response immediately above).   
Second, claiming “a specific system involving multiple electronic components that operate in a coordinated, specified way” is not a criterion for the Step 2A Prong Two of the eligibility analysis (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05, MPEP 2106.06, MPEP 2106.07)

Applicant submits “As explained in Applicant's Reply, the claims themselves comprise a specialized system and further explicitly recite specialized devices such as a GPS component of a user mobile device and a transaction card that are integral to the functions and features claimed, which are themselves specialized machines or components.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
As a matter for fact, all computing components, be they hardware or software components, are specialized for a certain purpose. The eligibility analysis guidelines require that the computing components are specialized for the application at hand, not “specialized” in general (see MPEP 2106.05(b)).   

Applicant submits “Applicant respectfully submits that the sum total of the system should be considered here, ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s remark is well taken.   

Applicant submits “Thus, it is the system itself that should be viewed as the "machine," not its individual components such as processors, memory, etc.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
A careful review of the eligibility analysis in the instant Office Action will reveal that the system components have been considered both individually and in combination, as a whole.   

Applicant submits “Thus, Applicant submits that what is specialized here is the overall system itself. That being said, the claimed system does indeed include non-generic components such as the GPS component and the transaction card.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis procedure requires that the system be specialized for the application at hand (see MPEP 2106.05(b)). There is not such thing as “specialized” in general. Applicant is required to disclose which computing components have been developed for and with the instant application in mind.  

Applicant submits “With respect to the GPS components, as indicated in Applicant's Reply, claims incorporating similar technology have previously been held patent eligible in SiRF Tech., Inc. v. Int 'l Trade Comm 'n, 601 F.3d 1319 (Fed. Cir. 2010).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a single Court decision and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.  

Applicant submits “The transaction card is specialized because unlike traditional transaction cards, it has a display interface that allows user inputs, as noted by the claim's recitation of data being transmitted to the transaction card for display on a user interface. See Applicant's specification, [0022], as filed.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
At [0022], the application specification incorporates by reference the co-owned application 16/279,465, which allegedly describes the “application specific” transaction card applicant referees to. 
Examiner ahs carefully reviewed the specification of application 16/279,465. The specification discloses at fig2, [0040]-[0056] a general purpose transaction terminal which is capable to handle a standard transaction card. Applicant is requested to disclose the specific transaction card features which makes that transaction card specific for the application at hand, i.e. 16/876,999).  

Applicant submits “Unlike a generic, passive transaction card, the claimed transaction card must have a user interface on which the collected data can be displayed, which further means that the transaction card must have communications interface to receive the data for display.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Neither the applications specification, nor the specification of the application incorporated by reference disclose a transaction card with “user interface on which the collected data can be displayed.” Applicant is requested to provide the exact language of that description. 

Applicant submits “The transaction card is used to receive specific data, (e.g., collected coupon data) and displays this data on a user interface of the transaction card. Generic transaction cards, like a typical credit card, do not have such capabilities or features.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner argues that the specifications disclose transaction cards that communicate with them outside world, including the user, by means of a transaction terminal and/or user device (see fig2 of application 16/279,465). This configuration is the state of the art.    

Applicant submits “Examiner's argument that the only time a case can be cited to in order to support a position is when the fact patterns are exactly the same is plainly false and contrary to the USPTO's own guidance.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The language used by Examiner’s argument is “… uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision,” rather than “exactly the same.” Therefore, Examiner cannot identify any contradiction.  

Applicant submits “Applicant reiterates that the claims are not directed to, as the Examiner alleges, a method for organizing human activity. As explained in Applicant's Reply, facilitating human activity using technology is not akin to merely being human activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The name of a grouping should not be mistaken for its content. “Certain Methods of Organizing Human Activity” is the name of the grouping. “Commercial or Legal Interactions” is the content of the grouping. 

Applicant submits “The claims do not try to claim marketing, a commercial contract, a legal obligation, etc.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the claim language, the claims describe “a process aimed at providing coupons to transaction cards.” Providing coupons (i.e. promotions) is an integral part of commercial activity. 

Applicant submits “The claims provide an improvement to system designed to target specific data to users using geofences and user locations, and use electronic means of doing so. See MPEP 2106.05 (improvements to the functioning of a computer are patent eligible).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Apparently, Applicant refers to MPEP 2106.05(a). Examiner escapes how adding a piece of software (i.e. the instant application) to a computer configuration improves the functioning of that computer. Applicant is requested to name specific instances and quantitative measures of the alleged improvements.  

Applicant submits “They cannot be done purely by a human, and therefore cannot be characterized as mere organizing human activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.  

Applicant submits “Examiner, however, reads out the underlying technology to argue that simply because the claims have applicability in a commercial context, they are simply a method of organizing human activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The name of a grouping should not be mistaken for its content. “Certain Methods of Organizing Human Activity” is the name of the grouping. “Commercial or Legal Interactions” is the content of the grouping. Based on the claim language, the claims describe “a process aimed at providing coupons to transaction cards.” Providing coupons (i.e. promotions) is an integral part of commercial activity. 

Applicant submits “Rather, the claims are directed to a computing system, and components that help facilitate targeted search and delivery of custom data to a transaction card (i.e., a specific machine) based on geofencing.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the claim language (“A method of operating a computing system comprising:”), it is concluded that the application describes a system not by what it is, but by what it does: generating; generating; identifying; storing; … Therefore, the claims are directed to “a process aimed at providing coupons to transaction cards.” Providing coupons (i.e. promotions) is an integral part of commercial activity.

Applicant submits “Thus, it should be clear that Applicant is claiming a specialized computing system (a machine) that performs location-based targeted and customized data delivery. These types of machines and systems are patent eligible. There is no human analog for the claimed functions.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, based on the claim language and the application specification, the claims are directed to “a process aimed at providing coupons to transaction cards.”
Second, the eligibility analysis in the instant Office Action does not allege that there is a human analog. 

Applicant submits “Moreover, the claimed system does improve the functioning of a computer in that a person skilled in the art will recognize that the use case here of on demand coupon activation based on geofencing will conserve memory and computing resources, because coupons will not be stored arbitrarily on the transaction card, but will be activated as needed when a user enters a geofence. Such an on demand system improves memory efficiency when delivering coupons.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, Applicant refers to MPEP 2106.05(a). Examiner escapes how adding a piece of software (i.e. the instant application) to a computer configuration improves the functioning of that computer. Applicant is requested to name specific instances and quantitative measures of the alleged improvements.  
Second, the applications specification does not identify any need for improvement of the state of the art. Moreover, there specification does not provide any indication of such an improvement.     
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

Applicant submits “Examiner's apparent position that a claim is abstract any time a machine or technology is applied in a commercial context is incorrect.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This looks like a wide allegation. Examiner has commented just on the application at hand, which does not justify the “any time” qualifier. Applicant is invited to provide additional instances when such characterizations have been made by Examiner. 

Applicant submits “This is an extreme outcome and one that is greatly detrimental to the overall patent and innovation environment, both from a practical and policy perspective. While Examiner deems these arguments as "too 'philosophical'," these are valid considerations when determining how to examine patent applications.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Indeed, 'philosophical' arguments are very unlikely to advance the cause of the prosecution.   

Applicant submits “Examiner's position is that in no instance can an invention that is applied in a commercial context be patent eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
No “no instance” argument has been made in the eligibility analysis of the instant Office Action. Applicant is invited to provide a specific example. 

Applicant submits “This is not correct. What is important to recognize when viewing innovations with commercial applications is to differentiate between instances where a fundamental economic activity itself is being claimed and when a technology facilitating a commercial activity is claimed. The claims here recite the latter by claiming a particular targeted data delivery system that facilitates a commercial activity. The latter is patentable subject matter while the former may not be in certain instances.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the claim language (“A method of operating a computing system comprising:”), it is concluded that the application describes a system not by what it is, but by what it does: generating; generating; identifying; storing; … Therefore, the claims are directed to “a process aimed at providing coupons to transaction cards.” Providing coupons (i.e. promotions) is an integral part of commercial activity.  

Applicant submits “Finally, Applicant respectfully reiterates that Examiner has improperly oversimplified the claims.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
An examiner can describe an abstract idea at different levels of generality without affecting the patent-eligibility analysis. Cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240--41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction .... The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). That is the case here. Regardless of the level of generality used to describe the abstract idea recited in claim 1, the result is the same – claim 1 recites an abstract idea. Cf Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) ("Although not as broad as the district court's abstract idea of organizing data, it is nonetheless an abstract concept.").
  
Applicant submits “The claimed subject matter needs to be viewed as a whole, and what is claimed is a system and process that performs functions necessary to identify and collect targeted and custom data, and communicate that data to a transaction card. Taken as a whole, the claimed subject matter is directed to a specific machine.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action has analyzed all claim elements both individually and in combination, as a whole (see 35 USC § 101 rejection in the instant Office Action). 
Second, based on the claim language (“A method of operating a computing system comprising:”), it is concluded that the application describes a system not by what it is, but by what it does: generating; generating; identifying; storing; … Therefore, the claims are directed to “a process aimed at providing coupons to transaction cards.” Providing coupons (i.e. promotions) is an integral part of commercial activity.  

Applicant submits “Applicant again points Examiner to the Background section, which indicates shortcomings and problems of previous technology, and Applicant's specification paragraphs [0107] and [0108], which indicate the benefits of using the claimed subject matter over using conventional systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Paragraphs [0017], [0018] disclose:   
[0017] In the following description, numerous specific details are given to provide a thorough understanding of embodiments of the invention.  However, it will be apparent that embodiments of the invention may be practiced without these specific details. In order to avoid obscuring an embodiment of the present invention, some well-known circuits, system configurations, and process steps are not disclosed in detail. [0018] The drawings showing embodiments of the system are semi-diagrammatic, and not to scale. Some of the dimensions are for the clarity of presentation and are shown exaggerated in the drawing figures. Similarly, although the views in the drawings are for ease of description and generally show similar orientations, this depiction in the figures is arbitrary for the most part. Generally, the invention can be operated in any orientation.
Examiner could not identify the alleged disclosed benefits. Applicant is invited to identify the relevant language. 

Applicant submits “Applicant submits that at least the transaction card claimed is not a well-known, routine, and conventional component.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “Moreover, the system itself is not well known, routine, and conventional, because if it were the case Examiner would readily find many systems performing the same functions in precisely the same way and assert those systems as § 102 art. Examiner, however, has not done so.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action does not allege that the system itself is well known, routine, and conventional.    
Second, Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.

Applicant submits “Thus, the notion that the system is well known, routine, and conventional is incorrect.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not disclose: “... identifying a merchant location based on a map data from a map database, wherein the identifying comprises: determining, based on the user transaction history, in which geographic zip code the user makes a majority of purchases or returns, and identifying merchants within the geographic zip code, from which the merchant location is identified .... [ deletions for clarity].” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Jacobs discloses:   
	determining, based on the user transaction history, in which geographic zip code the user makes a majority of purchases or returns, and (see at least fig4, rc430, [0056], [0058] geographic location (reads on geographic zip code), credit card transaction records (reads on purchases or returns); internet browsing history. **Examiner Note – Kim also disclose a geographic zip code (see below)**}  

Kim discloses:  
	identifying a merchant location based on map data from a map database {see at least fig9, fig9, rc908, rc910, rc912 (58)-(60)/[12:60-14:49] store locator on a map},
wherein the identifying comprises:
	identifying merchants within the geographic zip code, from which the merchant location is identified; (see at least fig9, rc908, rc910, rc912 (58)-(60)/[12:60-14:49] user’s location, as well as one or more pharmacies in the immediate location (reads on merchants in the geographic zip code on a map); fig10, rc1004, (59)-(60)/[13:30-14:49] “Walgreens Store 100W Oxford St, Chicago IL 60102 (reads on zip code)}   

Therefore, Jacobs, Kim discloses the claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622